Filed 2/23/22; modified and certified for publication 3/22/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                  DIVISION SIX


 BUENA VISTA WATER                                 2d Civil No. B309764
 STORAGE DISTRICT,                               (Super. Ct. No. 56-2019-
                                                 00528316-CU-WM-VTA)
      Plaintiff and Respondent,                     (Ventura County)

 v.

 KERN WATER BANK
 AUTHORITY,

      Defendant and Appellant.


            Appellant Kern Water Bank Authority (KWBA)
appeals from the judgment granting respondent Buena Vista
Water Storage District’s (Buena Vista) petition for a writ of
mandate. KWBA contends the trial court erred in finding its
environmental impact report (EIR) inadequate pursuant to the
California Environmental Quality Act (CEQA). We agree the
EIR was adequate and reverse.
           FACTUAL AND PROCEDURAL HISTORY
             KWBA is a “Joint Powers Authority,” a public agency
consisting of five water districts and one privately-owned mutual
water company. KWBA operates Kern Water Bank (KWB).
Surface water from various sources, including the Kern River, is
diverted into land owned by the KWBA to recharge the KWB. In
dry years, KWBA recovers water from the KWB. Buena Vista is
a water storage district located within Kern County.
                       Kern River Hydrology
             The Kern River originates in the southern Sierra
Nevada and flows southwest to the floor of the San Joaquin
Valley. The upper segment of the river flows into the Lake
Isabella Reservoir and Dam, which has been used as a storage
and regulation reservoir by the United States Army Corps of
Engineers (USACE) and Kern River rights holders. The Kern
River Watermaster manages water stored within Isabella
Reservoir and directs releases from it for water control purposes
or to satisfy the needs of Kern River water rights holders.
             Below the Isabella Dam, river flows are controlled by
a series of weirs and canals used to divert water. Some of the key
features in the lower segment of the river include the First Point
of Measurement (located 30 miles downstream from Lake
Isabella), the Second Point of Measurement (located several miles
downstream from the First Point), and the Kern River-California
Aqueduct Intertie (Intertie). The First Point of Measurement
was established to measure river flow prior to major diversions so
the flows could be properly apportioned among rights holders.
The Second Point of Measurement was established to document
deliveries to downstream rights holders. The Intertie is a




                                2
physical structure through which flood waters are diverted to the
California Aqueduct.
             Under normal conditions, the Kern River is dry as it
runs through Bakersfield. But in some wet years, the river flows
through Bakersfield before reaching the Intertie. In these wet
years, water flows reach a level that trigger “mandatory release”
flood conditions. These are conditions under which USACE
orders the release of water (flood flows) from the Isabella
Reservoir. To alleviate downstream flooding, the Department of
Water Resources (DWR) operates the Intertie to catch excess
flood flows and divert them into the California Aqueduct.
                  Existing Kern River Water Rights
             California law recognizes “appropriative water
rights.” These rights allow the rights holder to divert a specified
quantity of surface water for a reasonable, beneficial use on land.
Before 1914, Kern River water rights were administered through
“‘the law of the river,’” arising from a series of court decisions,
orders, decrees, and agreements dating back to the 1860s.
             In 1914, the Water Commission Act went into effect.
Thereafter, only the State Water Board (State Board) may issue
new appropriative water rights. (Wat. Code,1 § 1225.) To date,
most Kern River water diversions are based on pre-1914 water
rights. A definitive quantification of all water rights on the Kern
River has never been conducted.
             Pre-1914 water appropriative rights have sequential
priority. When river flow is insufficient to supply all rights
holders, the highest priority appropriator is entitled to full
appropriation before the next is entitled to any. Pre-1914 rights

        1   Further unspecified statutory references are to the Water
Code.


                                    3
holders have priority over any appropriative rights granted by
the State Board.
             Under the 1888 Miller-Haggin Agreement,2 water
rights were allocated into three groups: First Point rights,
Second Point rights, and Lower River rights. Water allocations
are based on the computed natural flow at the First Point, and
allocations of the First and Second Point flows are made on a
daily basis. Any water that is not stored or diverted by the First
and Second Point rights holders and which passes State Highway
46 via the Kern Flood Channel belongs to Lower River rights
holders. Allocations to Lower River rights holders are typically
only available in wet years.
             The City of Bakersfield, North Kern, and Kern Delta
Water District hold the First Point rights. Respondent Buena
Vista holds the Second Point rights. The Kern County Water
Agency holds the Lower River rights.
                        KWBA Water Source
             KWBA does not hold Kern River water rights except
for those rights it has purchased from others. Water diverted
into the KWB is obtained from three main sources: the State
Water Project, the Central Valley Project, and the Kern River.
Kern River water (from both purchases and floodwater) accounts
for about 24 percent of the water diverted to the KWB.
             KWBA has diverted and used Kern River water in
accordance with the “Policy Re-Utilization of Isabella Reservoir
Flood Releases” (Flood Policy).3 This policy is implemented by

      2 The Miller-Haggin Agreement was a settlement among
certain Kern River diverters.

      3   The Flood Policy has been in effect at least since 1986.



                                   4
the Kern River Watermaster pursuant to an agreement among
Kern River rights holders. The Flood Policy takes effect in wet
years when mandatory release conditions are triggered and flood
flows released from the Isabella Reservoir flow into the Intertie.
The Flood Policy provides that during periods when (1) abnormal
flow is released from the Lake Isabella Reservoir by order of
USACE and (2) such flow enters into the Intertie, water is
available to “any person, interest or group in Kern County who
wish to divert that water, up to the amount of water flowing into
the Intertie, provided such interest, person or group
acknowledges their desire to divert said water by executing an
‘Order’ which shall include, among other things, a description of
the point they wish to divert such flow, the rate of flow they wish
to divert and provide a schedule such that the request may be
honored by the operating Kern River entity. The policy is
without prejudice to the rights of any of the Parties.”
                  State Board and Court Decisions
             In 1964, the State Board issued Water Right Decision
1196 (D-1196), in which it found no Kern River water available
for appropriation. Based on this decision, the State Board
included Kern River on its list of Fully Appropriated Streams
(FAS Declaration) pursuant to sections 1205 through 1207. The
State Board subsequently issued an order (WR 89-25) adopting
the FAS Declaration. The finding that Kern River was fully
appropriated was reconfirmed in 1991, 1994, and 1998 (WR 91-
07, WR 94-01 and WR 98-08).
             The FAS Declaration may be modified based on a
“change in circumstances.” (Cal. Code Regs., tit. 23, § 871, subd.
(b).) Circumstances began changing with the construction of the
Intertie in 1977. The Intertie was built to alleviate flooding in




                                 5
the lower Kern River region and nearby agricultural lands in wet
years. The Intertie only diverts river flows to the aqueduct when
flows are in excess of water claimed by the water rights holders.
Since the construction of the Intertie, floodwater has been
diverted from the Kern River in nine separate years.
             In 2007, the Fifth District Court of Appeal decided
North Kern Water Storage Dist. v. Kern Delta Water Dist. (2007)
147 Cal.App.4th 555 (North Kern Water Storage)—a case litigated
amongst First Point rights holders. The court held that there
was a partial forfeiture of Kern Delta’s First Point rights due to
nonuse. (§ 1241.) The court concluded that the question of
whether the forfeiture created available water for appropriation
would be resolved by the State Board. (North Kern Water
Storage, at p. 584.)
             The State Board received petitions requesting
revisions to the FAS Declaration. The State Board found, based
on (1) the occasions in which the Intertie diverted excess
floodwater and (2) the partial forfeiture finding in the North Kern
Water Storage case, that there “may have been a change in
circumstances.” The State Board set a hearing on the question of
whether the FAS Declaration should be revised.
             Following a hearing, the State Board issued an order
(WR 2010-0010) amending the FAS Declaration to remove the
designation of the Kern River as fully appropriated. The State
Board concluded that “there [was] some unappropriated water”
based on evidence that water in excess of that claimed by rights
holders had been diverted into the Intertie in certain wet years.
             The State Board ordered the FAS Declaration
amended “to allow for processing applications to appropriate
water from the Kern River.” The State Board clarified that the




                                6
“processing water right applications will require consideration of
numerous issues not addressed in this order,” including “when
and how much available water there is for appropriation.”
             Buena Vista and KWBA, among others, petitioned for
reconsideration of the order amending the FAS Declaration.
Their petitions were denied in order WR 2010-0016. The State
Board clarified that its order amended the FAS declaration based
on evidence that there was some unappropriated water available,
but concluded that “issues concerning the specific amounts of
water available for appropriation, the season of water
availability, and other issues relevant to determining whether
water rights permits may be issued are best determined as a part
of the processing of water rights applications.”
                             The Project
             The Kern Water Bank Authority Conservation and
Storage Project (the Project) was proposed by KWBA and is
designed “to directly divert up to 500,000 [acre-feet-per-year
(AFY)] from the Kern River for recharge, storage, and later
recovery within the KWB through existing diversion works and
recharge facilities located on the KWB lands, and/or to deliver
water directly to KWBA’s participating members’ service areas
via [existing canals].”4 KWBA, as the lead agency, prepared an
EIR to evaluate environmental impacts of the Project. The EIR
was also intended to be used by the responsible agency (i.e., the



      4500,000 AFY is the maximum quantity that KWBA can
physically divert and recharge within the KWB in the wettest
years. Any water directly diverted to KWBA members would
reduce the amount that can be diverted to storage by the same
amount.


                                7
State Board) to consider “how or whether to approve permits
associated with implementation of the project.”
             The EIR “addresses the appropriation of high flow
Kern River water, only available under certain hydrologic
conditions and after the rights of senior Kern River water right
holders have been met, that otherwise would have: (1) been
diverted to the Intertie, (2) flooded farmlands, or (3) left Kern
County.” The EIR further stated that based on an analysis of
historical hydrology, flood flows would be available for diversion
in only about 18 percent of all years.
             The EIR specified in the “Project Objectives” that
KWBA seeks to “[s]ecure water rights to unappropriated Kern
River water in order to maximize use of the KWB’s existing
capabilities,” “[c]ontinue [allowing] Kern River water to be
diverted to the KWB during times of excess Kern River flows for
recharge and later recovery by KWBA,” and enhance “water
supply reliability, particularly in dry years, to KWBA
participating members through storage within the KWB.”
             To fulfill Project objectives, KWBA separately filed an
application with the State Board (Application 31676), seeking a
water right permit to directly divert up to 500,000 AFY of water
from Kern River for underground storage and other beneficial
uses during years when water is available. The EIR analyzed the
impacts of State Board approval of this permit.
             The EIR evaluated various environmental impacts,
including the impacts on hydrology and groundwater resources.
It used the environment settings from 1995 (when KWB began
operating) to February 2012 (when the Notice of Preparation for
the Project was issued) as the baseline conditions. The EIR




                                 8
discussed the hydrological changes that would occur if the Project
was implemented.
               KWBA conducted a Water Availability Analysis
(WAA)5 with a “key objective” “to determine if flood water is
available for appropriation.” The WAA provided historical
measurements of diversions of Kern River water by existing
rights holders. It also provided measurements of Kern River
water diverted to the Intertie, and the amount diverted by KWBA
in prior years pursuant to the Flood Policy (KWBA diverted flood
flows in three years during the baseline period). From these
records, the WAA estimated how much water, in excess of that
used by rights holders, could have been delivered to the KWB
based on existing water banking recharge and diversion
capacities. Based on the analysis, the EIR found “there exists
both the opportunity to fulfill the water requested by the project
as well as the quantity of surplus water being requested by the
project on these occasions.”
               The EIR concluded that because “KWBA would only
divert available surplus Kern River water which cannot
otherwise be used or stored by existing Kern River water right
holders, and would not divert surplus flows in normal or dry
years, . . . [n]o mitigation is required because the project is not
expected to result in a significant impact on available water
supply.”
               The EIR also discussed the Project’s impact on
groundwater resources. It determined that there would be a “less
than significant” impact on groundwater levels, because the

      5The entire WAA is included in the appendix to the EIR.
Relevant summaries and findings from the WAA are presented in
the EIR.


                                9
Project seeks to “only . . . increase water available for recharge
and storage” and not to change recovery operations (within
historical levels) in multiple dry years. Thus, “recovery
operations would not result in any marginal lowering of
groundwater levels.” The EIR concluded that “[n]o mitigation is
required because the project is not expected to result in
significant impacts on groundwater recharge or local
groundwater elevations.” Following a comment period, KWBA
certified the final EIR and approved the Project.
                       Trial Court Proceedings
             Buena Vista petitioned for a writ of mandate, seeking
to set aside KWBA’s certification of the EIR and its approval of
the Project.
             The trial court granted the writ on the ground that
the EIR was “inadequate.” The court found: (1) the “definitions
of Project water and existing water rights are inadequate because
they are inaccurate, unstable, and indefinite”; (2) the “baseline
analysis is inadequate because it fails to include a full and
complete analysis, including quantification, of competing existing
rights to Kern River water”; and (3) the “analysis of
environmental impacts is inadequate in terms of the significant
environmental impacts on senior rights holders and significant
environmental impacts on groundwater during long-term
recovery operations.” The court ordered KWBA to set aside the
resolution certifying the EIR, prepare a legally adequate EIR,
and suspend activities related to its approval of the Project.
                             DISCUSSION
             KWBA contends (1) the Project descriptions of Project
water and existing water rights satisfied CEQA requirements; (2)
a complete quantification of existing Kern River water rights was




                               10
not required; and (3) the EIR properly evaluated the
environmental impacts of long-term recovery operations on
existing rights and groundwater levels. We agree with each of
these contentions.
         General CEQA Principles and Standard of Review
              The EIR is the “‘heart of CEQA.’” (Laurel Heights
Improvement Assn. v. Regents of University of California (1988)
47 Cal.3d 376, 392 (Laurel Heights).) The purpose of an EIR is
“to provide public agencies and the public in general with
detailed information about the effect which a proposed project is
likely to have on the environment; to list ways in which the
significant effects of such a project might be minimized; and to
indicate alternatives to such a project.” (Pub. Resources Code,
§ 21061.) “Informed public participation is essential to
environmental review under CEQA.” (Washoe Meadows
Community v. Department of Parks & Recreation (2017) 17
Cal.App.5th 277, 285.)
              “An EIR should be prepared with a sufficient degree
of analysis to provide decisionmakers with information which
enables them to make a decision which intelligently takes
account of environmental consequences. An evaluation of the
environmental effects of a proposed project need not be
exhaustive, but the sufficiency of an EIR is to be reviewed in the
light of what is reasonably feasible. . . . The courts have looked
not for perfection but for adequacy, completeness, and a good
faith effort at full disclosure.” (Cal. Code Regs., tit. 14, § 15151.)
              We review the agency’s action rather than the trial
court’s ruling, applying the same standards as the trial court; in
that sense appellate judicial review under CEQA is de novo.




                                  11
(Vineyard Area Citizens for Responsible Growth, Inc. v. City of
Rancho Cordova (2007) 40 Cal.4th 412, 427.)
              We review the agency’s decision for abuse of
discretion. (Laurel Heights, supra, 47 Cal.3d at p. 392; Pub.
Resources Code, § 21168.5.) Abuse of discretion is established (1)
when the agency has not proceeded in a manner required by law
or (2) if the determination or decision is not supported by
substantial evidence. (Laurel Heights, at p. 392.) “‘Judicial
review of these two types of error differs significantly: While we
determine de novo whether the agency has employed the correct
procedures, “scrupulously enforc[ing] all legislatively mandated
CEQA requirements” [citation], we accord greater deference to
the agency’s substantive factual conclusions. In reviewing for
substantial evidence, the reviewing court “may not set aside an
agency’s approval of an EIR on the ground that an opposite
conclusion would have been equally or more reasonable.”’ (Sierra
Club v. County of Fresno (2018) 6 Cal.5th 502, 512 (Sierra Club).)
                          Project Description
              KWBA correctly contends the trial court erred when
it found that the descriptions of (1) Project water and (2) existing
water rights were inaccurate, unstable, and indefinite.
              “[E]very EIR must set forth a project description that
is sufficient to allow an adequate evaluation and review of the
environmental impact.” (San Joaquin Raptor Rescue Center v.
County of Merced (2007) 149 Cal.App.4th 645, 654.) An
“accurate, stable[,] and finite” project description is essential to
an informative and legally sufficient EIR. (County of Inyo v. City
of Los Angeles (1977) 71 Cal.App.3d 185, 193 (County of Inyo).)
“A curtailed or distorted project description may stultify the
objectives of the reporting process. Only through an accurate




                                 12
view of the project may affected outsiders and public decision-
makers balance the proposal’s benefit against its environmental
cost, consider mitigation measures, assess the advantage of
terminating the proposal . . . and weigh other alternatives in the
balance.” (Id. at pp. 192-193.) An agency’s failure to provide an
accurate, stable, and finite project description is a failure to
proceed in a manner required by law. (Id. at p. 200.)
                            1. Project Water
              Here, the “Project Description” chapter adequately
and consistently describes Project water as “high flow Kern River
water, only available under certain hydrologic conditions and
after the rights of senior Kern River water right holders have
been met, that otherwise would have (1) been diverted to the
Intertie, (2) flooded farmlands, or (3) left Kern County.”
              In the same chapter and in other chapters, the EIR
describes the “hydrologic conditions” in which Project water
would be available and defines the terms “diverted to the
Intertie,” “flooded farmlands,” and “left Kern County.” In the
chapter describing the Project’s environmental settings, the EIR
explains that before the Intertie was built, “high flows would spill
into agricultural fields in the Buena Vista Lake and Tulare Lake
beds.” After the Intertie was built, these high flows (that would
have otherwise flooded agricultural fields) are now diverted
through the Intertie into the California Aqueduct, where the
water is then routed out of Kern County. Even after construction
of the Intertie, there have been instances where up to 430,000 AF
of water bypassed the Intertie to “flood farmlands in the Tulare
Lake Basin, where a large volume of that water simply
evaporated.”




                                13
             The EIR explains that the Intertie is used when
mandatory release conditions result in the release of flood flows
from the Lake Isabella Reservoir. The EIR estimates that Project
water would be available in 18 percent of all years, based on
historical records, which show that the Intertie has operated nine
years since it was built.
             Buena Vista contends that the description of Project
water is inconsistent throughout the EIR and highlights four
other descriptions: (1) “water that would ‘trigger mandatory
release conditions for flood control, cause downstream flooding,
and/or operate the intertie’” or “‘flood flows’” resulting from the
Flood Policy; (2) “water that was historically offered to the
Intertie”; (3) “water historically diverted by KWBA”; and (4)
“‘unappropriated’” or “‘surplus’” water. This contention fails
because these descriptions are not inconsistent; but instead, they
describe in different words the same conditions under which
Project water has historically flowed.
             First, “mandatory release flood flows” is not an
inconsistent description because, as the EIR explains, Project
water is available in years when mandatory release conditions
are triggered—that is, when abnormally heavy flow is released
from the Isabella Reservoir and the Intertie is operated to catch
flows that would otherwise cause flooding to farmlands.
             Buena Vista contends that the term “flood flows” is
unclear because water diverted to Lower River rights holders is
also referred to as flood flows. But the EIR clarified that “flood
flows” refer to water released from the Lake Isabella Reservoir.
The EIR also emphasizes that Project water is unappropriated
water that is available only after existing water rights are
satisfied, whereas water subject to Lower River rights is




                                14
appropriated water that does not meet the EIR’s description of
Project water.
             Second, “water . . . historically offered to the Intertie”
is not an inconsistent description of Project water. The Project
seeks diversions of water that “have historically occurred and are
proposed to occur only in high water years when [the DWR]
might otherwise operate the Intertie to capture excess flood
flows.” Thus, water diverted through the Intertie into the
California Aqueduct is unappropriated water.
             Third, water that “KWBA has historically received” is
not an inconsistent description of Project water. The EIR
explains that pursuant to the Flood Policy, KWBA has
historically diverted flood flows into the KWB that would have
otherwise been diverted to the Intertie. Thus, the Project would
“result in a State Water Board permit for the continuance of a
pre-existing activity through use of existing facilities.” The EIR
further clarifies that the Project would seek a permit “for an
existing source of water” “only to the extent unappropriated Kern
River flows” are available. This amount of water “‘would not
necessarily represent an increase in annual diversions relative to
diversions that have historically occurred in the project area.’” In
essence, the Project seeks to establish a right to the same water
that KWBA has historically diverted under the Flood Policy.
             Buena Vista contends that it is unclear if the Project
water is limited to floodwater that KWBA historically diverted to
the KWB (a maximum of 80,735 AFY of floodwater) or if KWBA’s
historical purchases of Kern River water (a maximum of 155,948
AFY) are included. But purchased water is water that had first
been diverted pursuant to existing water rights. Thus, purchased




                                  15
water is not unappropriated water. As such, it does not meet the
description of Project water.
             Buena Vista also contends that the Project
description is unstable and indefinite because it “relies on the
open-ended limit of ‘up to 500,000 AF of Kern River water.’”
Buena Vista compares this case to
Stopthemillenniumhollywood.com v. City of Los Angeles (2019) 39
Cal.App.5th 1, in which the EIR’s project description was
“indefinite.” That case is distinguishable. There, the project was
for a “mixed-use development” and the description “fail[ed] to
describe the siting, size, mass, or appearance of any building
proposed to be built at the project site.” (Id. at p. 18.) The draft
EIR merely presented different conceptual scenarios that future
developers could follow for the development of the site. Such
“concepts and development scenarios—none of which may
ultimately be constructed,” did not meet the requirement of a
stable or finite proposed project. (Ibid.)
             Here, a precise amount of water for the Project
cannot be determined because water availability will fluctuate
from year to year. Nonetheless, the Project proposes a finite
maximum amount of water for diversion and provides estimates
of the amount of water that could have been diverted based on
historical hydrological conditions. A project description may use
a flexible parameter when the project is subject to future
changing conditions. (See In re Bay-Delta etc. (2008) 43 Cal.4th
1143, 1172-1173; see also Citizens for a Sustainable Treasure
Island v. City and County of San Francisco (2014) 227
Cal.App.4th 1036, 1053-1054 (Treasure Island).) Thus, the EIR
provides an accurate, stable, and finite Project description.
(County of Inyo, supra, 71 Cal.App.3d at p. 193.)




                                16
                       2. Existing Water Rights
             The trial court determined that the Project
Description was inadequate because it did not “actually quantify
the amount that water right holders . . . are entitled to” and that
this “incomplete data suggests that KWBA failed to investigate
and disclose all that it reasonably could.” KWBA argues that the
Project description need not include the complete quantification
of existing Kern River water rights. We agree with KWBA.
             Pursuant to section 15124 of the CEQA guidelines,
the EIR project description must include (a) the precise location
and boundaries of the proposed project, (b) a statement of the
objectives sought by the proposed project, (c) a general
description of the project’s technical, economic, and
environmental characteristics, and (d) a statement briefly
describing the intended use of the EIR. (Cal. Code Regs., tit. 14,
§ 15124, subds. (a)-(d).)
             The Project description included all of these
elements. It set forth a general description of the Project’s
technical and environmental characteristics, including
information about the process of obtaining a water right
permit/license from the State Board, the methods and locations of
water diversion, the water operations process, and monitoring of
the groundwater. Nothing in the CEQA guidelines required
KWBA to provide a specific quantification of the existing water
rights within its Project description.
             Moreover, the trial court erred in requiring a
quantification of existing rights because, as KWBA notes, there
has never been a stream-wide adjudication of Kern River water
in which such rights have been quantified. A stream-wide
adjudication is a complex proceeding conducted by the State




                                17
Board or court and could take several years or even decades to
complete. (§§ 2000 et seq., 2500 et seq.) “CEQA requires an EIR
to reflect a good faith effort at full disclosure; it does not mandate
perfection, nor does it require an analysis to be exhaustive.”
(Treasure Island, supra, 227 Cal.App.4th at p. 1046.) Here, the
EIR disclosed all it reasonably could. The Project Description
met the requirements of CEQA.
                    Environmental Settings Analysis
               “An EIR must include a description of the physical
environmental conditions in the vicinity of the project. This
environmental setting will normally constitute the baseline
physical conditions by which a lead agency determines whether
an impact is significant. . . . The purpose of this requirement is
to give the public and decision makers the most accurate and
understandable picture practically possible of the project’s likely
near-term and long-term impacts.” (Cal. Code Regs., tit. 14,
§ 15125, subd. (a).) The baseline condition must be based on
actual existing physical conditions, as opposed to hypothetical
conditions, under existing plans, permits or regulations. (Ibid.)
              “If the description of the environmental setting of the
project site and surrounding area is inaccurate, incomplete or
misleading, the EIR does not comply with CEQA. [Citation.]
‘Without accurate and complete information pertaining to the
setting of the project and surrounding uses, it cannot be found
that the FEIR adequately investigated and discussed the
environmental impacts of the development project.’ [Citation.]”
(Cadiz Land Co. v. Rail Cycle (2000) 83 Cal.App.4th 74, 87.)
              Here, the trial court found that a detailed description
of the environmental settings should include (1) “quantified
measurements of water used by existing Kern River water rights




                                 18
holders,” and (2) “quantified measurements of the water those
rights holders have the right to divert from the Kern River.”
With respect to the water used by existing rights holders, the
court acknowledged that the WAA described “the means by which
water is allocated to rights holders, outline[d] pre-1914 water
right holders and diversions as outlined in the 1888 Miller-
Haggin Agreement, . . . discuss[ed] approximate annual
allocations to the first point, second point, lower river users, and
Intertie deliveries from 1978 to 2011[,] . . . [and] summarize[d]
flows at the second point, which reflect [Buena Vista]’s historic
diversions and diversion to the Intertie.” The court also
acknowledged that KWBA “correctly state[d] that the setting and
baseline discussion identifies and quantifies the amount of water
that actually was diverted when water has been available for
diversion.” Nevertheless, the court found the EIR inadequate
because “KWBA cannot cite to any quantification of existing
water rights.”
             Here, a quantification of existing water rights was
not necessary to an accurate and complete description of the
environmental setting. Historical use may determine the
quantitative limits on the amount of water that a pre-1914 water
appropriator may divert. (Millview County Water Dist. v. State
Water Resources Control Bd. (2014) 229 Cal.App.4th 879, 889.)
As the lead agency, KWBA had the discretion to rely upon
historical measurements of water to determine “‘how the existing
physical conditions without the project can most realistically be
measured . . . . [Citation].’” (Cherry Valley Pass Acres &
Neighbors v. City of Beaumont (2010) 190 Cal.App.4th 316, 336-
337.)




                                19
             KWBA adequately discussed the environmental
settings. It provided a detailed description of existing Kern River
water allocations and provided historical measurements of water
from the First Point, Second Point, and the Intertie during the
baseline period. It also provided measurements of Kern River
water that was historically diverted into the KWB. From these
measurements, KWBA was able to show the availability of
unappropriated water and provided estimates of how much water
it could have diverted into the KWB under baseline conditions. A
complete quantification of existing water rights was not
necessary to provide these estimates. The EIR’s environmental
settings analysis complied with CEQA requirements.
                  Environmental Impact Analysis
             KWBA contends the trial court erred when it found
the EIR inadequately analyzed the environmental impacts on (1)
existing water rights and (2) groundwater from long-term
recovery operations. We again agree.
             A lead agency shall prepare and certify the
completion of an environmental impact report on a proposed
project. (Pub. Resources Code, § 21100.) The report is required
to have a “detailed statement” setting forth the “significant
effects on the environment of the proposed project.” (Ibid.; Cal.
Code Regs., tit. 14, §§ 15126, 15126.2.) “In assessing the impact
of a proposed project on the environment, the lead agency should
normally limit its examination to changes in the existing physical
conditions in the affected area as they exist at the time the notice
of preparation is published, or where no notice of preparation is
published, at the time environmental analysis is commenced.
Direct and indirect significant effects of the project on the
environment shall be clearly identified and described, giving due




                                20
consideration to both the short-term and long-term effects.” (Cal.
Code Regs., tit. 14, § 15126.2.)
              “When reviewing whether a discussion is sufficient to
satisfy CEQA, a court must be satisfied that the EIR [] includes
sufficient detail to enable those who did not participate in its
preparation to understand and to consider meaningfully the
issues the proposed project raises.” (Sierra Club, supra, 6 Cal.5th
at p. 510.)
                        1. Existing Water Rights
              The Project seeks to use only unappropriated water
which, by definition, excludes water being used pursuant to an
existing right. (§ 1202; Cal. Code Regs., tit. 23, § 695.) Existing
water rights would not be impacted because the Water Board
cannot issue a new permit to divert water that is already subject
to existing water rights. (§§ 1201, 1202, 1375; Cal. Code Regs.,
tit. 23, § 695.)
              Moreover, the State Board expressly allowed the
processing of applications, such as Application 31676, in its
Orders WR 2010-0010 and WR 2010-0016, after the State Board
found that water diverted into the Intertie was unappropriated
water. The State Board determined that such water is “in excess
of any proprietary water rights.”
              A quantification of existing rights was therefore not
required. Instead, the EIR properly used historical
measurements of actual water diversions to evaluate the impacts
on the water supply. (See ante, at pp. 19-20.) The analysis
showed that water for the Project would be available
“approximately 18% of the time.” It concluded that “[b]ecause
KWBA would only divert available surplus Kern River water
which cannot otherwise be used or stored by existing Kern River




                                21
water right holders, . . . [n]o mitigation is required because the
project is not expected to result in a significant impact on
available water supply.” This conclusion is supported by
substantial evidence. (Sierra Club, supra, 6 Cal.5th at p. 512.)
                  2. Long Term Recovery Operations
             The trial court found that the Project proposed to
“alter recovery operations, since the Project proposes to make
groundwater available for longer-term pumping operations for
additional months or years during drought conditions. As such, it
is likely that the Project will result in groundwater depletion
from extended recovery operations during a drought.”
             But the EIR explains that the purpose of the Project
is to “add to groundwater supplies and increase the quantity” of
water available for storage within the KWB. The EIR analyzed
the impacts of the Project against its baseline conditions and
concluded that “[r]echarging this water would raise the local
groundwater levels and result in a net increase in aquifer
volume.”
             With respect to recovery operations, the EIR specifies
that the Project “would not recover more groundwater than has
been recharged.” The EIR states that “maximum recovery
volumes during an extended 3-year drought, in any single year,
or in any single month, are not expected to change substantially”
because no new recovery facilities will be constructed. During an
extreme drought, the banking and storage of Kern River water
“may result in extended periods of recovery (e.g., additional
months or years), but, . . . this would not exceed banked
quantities.” (Italics added.)




                                22
             Moreover, the EIR explains that KWBA’s preexisting
operational commitments and monitoring programs6 “would
ensure that banking additional water . . . would not result in a
deficit in aquifer volume or a lowering of the groundwater table
levels that would result in potential adverse impacts to the
production rate of pre-existing nearby wells or existing or
approved land uses.”
             Buena Vista argues that the EIR erroneously relied
on preexisting operations because an EIR cannot use mitigation
measures to excuse a failure to analyze a project’s impacts. This
is incorrect. Preexisting operations are not mitigation measures
designed to reduce a project’s impact. Rather, they are a part of
the ongoing baseline operations. (See Citizens for Environmental
Responsibility v. State ex rel. 14th Dist. Ag. Assn. (2015) 242
Cal.App.4th 555, 570-571.)
             The EIR thus complied with CEQA requirements in
adequately assessing long-term recovery operations on
groundwater levels. Substantial evidence supports the
conclusion that there will not be a significant impact on
groundwater levels because the Project will not increase long-
term recovery beyond historical (baseline) operations. (Sierra
Club, supra, 6 Cal.5th at p. 512.)

     6  These include the KWB Memorandum of Understanding
Regarding Operation and Monitoring of the Kern Water Bank
Groundwater Banking Program (KWB MOU), Long-Term Project
Recovery Operations Plan Regarding Kern Water Bank Authority
Project, Interim Project Recovery Operations Plan, and the Joint
Project Recovery Operations Plan (Joint Plan). KWBA states
that it will continue to adhere to the commitments set forth in
these plans and agreements.




                               23
                       DISPOSITION
            The judgment is reversed. Appellant shall recover
costs on appeal.




                                    TANGEMAN, J.


We concur:



             YEGAN, Acting P. J.




             PERREN, J.




                               24
                   Kevin G. DeNoce, Judge

              Superior Court County of Ventura

               ______________________________


           Downey Brand, Kevin M. O’Brien, Christian L.
Marsh, David E. Cameron and Natalie C. Kirkish for Defendant
and Appellant.
           McMurtrey, Hartstock & Worth, Isaac L. St.
Lawrence, James A. Worth and Jeremy S. McNutt for Plaintiff
and Respondent.
Filed 3/22/22
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


 BUENA VISTA WATER                      2d Civil No. B309764
 STORAGE DISTRICT,                    (Super. Ct. No. 56-2019-
                                      00528316-CU-WM-VTA)
      Plaintiff and Respondent,          (Ventura County)

 v.                                   ORDER MODIFYING
                                   OPINION AND CERTIFYING
 KERN WATER BANK                         OPINION FOR
 AUTHORITY,                              PUBLICATION
                                        [NO CHANGE IN
      Defendant and Appellant.            JUDGMENT]


THE COURT:
       It is ordered that the opinion filed herein on February 23,
2022, be modified as follows:
       1. On page 1, the first paragraph is deleted and the
following two paragraphs are inserted as the first two paragraphs
of the opinion:

           For many years, the Kern River was designated a fully
           appropriated stream, and only those who held an
           appropriative right could divert Kern River water. In
           2010, the State Water Board (State Board) found that in
         certain wet years, there was Kern River water in excess
         of that used by rights holders available for diversion.
         Kern Water Bank Authority (KWBA) filed an
         application with the State Board seeking a permit for a
         water right, and it prepared an environmental impact
         report (EIR) for a project to divert and store up to
         500,000 acre-feet-per-year (AFY) of Kern River water in
         wet years. Buena Vista Water Storage District (Buena
         Vista) challenged the EIR, and the trial court ruled in
         Buena Vista’s favor.

         Here, we conclude that when a project is subject to
         changing conditions, such as annual rainfall and
         snowmelt, a project description must be sufficiently
         flexible to account for such changing conditions. We also
         conclude that in the absence of a preexisting stream-
         wide adjudication of water rights, an adequate
         discussion of the existing water rights need not include a
         definitive quantification of those rights. Because we
         conclude the EIR was adequate, we reverse the
         judgment of the trial court.

      2. On page 3, first sentence of the third full paragraph,
“(State Board)” is deleted.
      3. On page 7, first sentence of the second full paragraph,
“[acre-feet-per-year (AFY)]” is deleted from the quotation and
replaced with “[AFY]” so that the sentence reads:

         The Kern Water Bank Authority Conservation and
         Storage Project (the Project) was proposed by KWBA




                                27
          and is designed “to directly divert up to 500,000 [AFY]
          from the Kern River for recharge, storage, and later
          recovery within the KWB through existing diversion
          works and recharge facilities located on the KWB lands,
          and/or to deliver water directly to KWBA’s participating
          members’ service areas via [existing canals].”10

     4. On page 10, first sentence of the last continuing
paragraph, “CEQA” is deleted and replaced with “California
Environmental Quality Act (CEQA)” so that the sentence reads:

          KWBA contends (1) the Project descriptions of Project
          water and existing water rights satisfied California
          Environmental Quality Act (CEQA) requirements; (2) a
          complete quantification of existing Kern River water
          rights was not required; and (3) the EIR properly
          evaluated the environmental impacts of long-term
          recovery operations on existing rights and groundwater
          levels.




     10 500,000 AFY is the maximum quantity that KWBA can
physically divert and recharge within the KWB in the wettest
years. Any water directly diverted to KWBA members would
reduce the amount that can be diverted to storage by the same
amount.



                                28
      The opinion in the above-entitled matter filed on February
23, 2022, was not certified for publication in the Official Reports.
For good cause, it now appears that the opinion should be
published in the Official Reports and it is so ordered.
      There is no change in judgment.




____________________________________________________________
YEGAN, Acting P. J.        PERREN, J.        TANGEMAN, J.




                                 29